UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7115


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER ANTONIO DAVIS, a/k/a PT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:10-cr-00968-MBS-1)


Submitted:   December 17, 2015             Decided:   December 31, 2015


Before KING and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Antonio Davis, Appellant Pro Se.       Stanley D.
Ragsdale, Julius Ness Richardson, Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher     Antonio   Davis       appeals   the     district     court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2012).             We generally review an order

denying a § 3582(c)(2) motion for abuse of discretion.                        See

United States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004).                    We

review de novo, however, a district court’s determination of the

scope of its authority under § 3582(c)(2).                   United States v.

Dunphy, 551 F.3d 247, 250 (4th Cir. 2009).                 Based on our review

of the record and the relevant legal authorities, we conclude

that the district court did not err in denying Davis’ motion for

a sentence reduction.       We therefore affirm the district court’s

order.     We deny Davis’ motion for appointment of counsel and

dispense    with    oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2